Citation Nr: 0006402	
Decision Date: 03/09/00    Archive Date: 03/17/00

DOCKET NO.  98-10 208A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. C. Mackenzie, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1968 to 
April 1971, and his DD Form 214 indicates an additional one 
month and eleven days of prior active service.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 1997 rating decision issued 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in St. Petersburg, Florida.  This case has since been 
transferred to the Columbia, South Carolina VARO.

The veteran requested a hearing before a VARO hearing officer 
in a statement received by the Columbia VARO in July 1998.  
However, in a December 1998 statement, he withdrew this 
hearing request.


FINDING OF FACT

The veteran served on active duty in the Republic of Vietnam 
during the Vietnam Era, and the record contains a current 
diagnosis of PTSD.


CONCLUSION OF LAW

The claim of entitlement to service connection for PTSD is 
well grounded.  38 U.S.C.A. § 5107(a) (West 1991).


REASONS AND BASES FOR FINDING AND CONCLUSION

As a preliminary matter, the Board finds that the veteran's 
claim of entitlement to service connection for PTSD is well 
grounded within the meaning of 38 U.S.C.A. § 5107(a) (West 
1991).  In other words, the Board finds that this claim is 
plausible and capable of substantiation.  The Board has based 
this initial finding on private medical records received from 
the Lantana Clinic in Lantana, Florida, which reflect 
treatment for "post-traumatic stress syndrome," and on 
military records confirming service in the Republic of 
Vietnam during the Vietnam Era.  However, for reasons 
detailed below, the Board will not render a decision on the 
merits of this claim at the present time.


ORDER

The claim of entitlement to service connection for PTSD is 
found to be well grounded.


REMAND

Generally, in order to establish service connection for a 
particular disorder, the evidence of record must demonstrate 
that a disease or injury resulting in a current disability 
was incurred in or aggravated by active military service.  38 
U.S.C.A. § 1110 (West 1991); 38 C.F.R. § 3.303 (1999).  
However, VA regulations reflect that symptoms attributable to 
PTSD are often not manifested in service.  Accordingly, 
service connection for PTSD requires a current medical 
diagnosis of PTSD (presumed to include the adequacy of the 
PTSD symptomatology and the sufficiency of a claimed in-
service stressor), credible supporting evidence that the 
claimed in-service stressor(s) actually occurred, and medical 
evidence of a causal nexus between current symptomatology and 
the specific claimed in-service stressor(s).  See 38 C.F.R. 
§ 3.304(f) (1999); Cohen v. Brown, 10 Vet. App. 128, 138 
(1997) (citing Moreau v. Brown, 9 Vet. App. 389, 394-95 
(1996)).

The evidence necessary to establish the occurrence of a 
stressor during service to support a claim for PTSD will vary 
depending on whether the veteran was "engaged in combat with 
the enemy."  See Hayes v. Brown, 5 Vet. App. 60, 66 (1993).  
If the evidence establishes that the veteran was engaged in 
combat with the enemy or was a prisoner of war (POW), and the 
claimed stressor is related to combat or POW experiences (in 
the absence of clear and convincing evidence to the contrary, 
and provided that the claimed stressor is consistent with the 
circumstances, conditions, or hardships of the veteran's 
service), the veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor.  Where, 
however, the VA determines that the veteran did not engage in 
combat with the enemy and was not a POW, or the claimed 
stressor is not related to combat or POW experiences, the 
veteran's lay statements, by themselves, will not be enough 
to establish the occurrence of the alleged stressor.  
Instead, the record must contain service records or other 
credible evidence corroborating the stressor.  38 U.S.C.A. 
§ 1154(b) (West 1991); 38 C.F.R. § 3.304(d), (f) (1999); 
Gaines v. West, 11 Vet. App. 353, 357-58 (1998).  Such 
corroborating evidence cannot consist solely of after-the-
fact medical nexus evidence.  See Moreau v. Brown, 9 Vet. 
App. 389, 396 (1996).

In this case, the veteran's claimed stressors, as indicated 
in his lay statements and in the Brief on Appeal of his 
representative, include a jeep explosion, the deaths of 
several named individuals, a helicopter crash, an attack by 
North Vietnam sympathizers at a Saigon zoo, and several 
mortar round attacks at Phan Rang and Bien Hoa.  To date, 
however, the RO has not requested that the United States 
Armed Services Center for Research of Unit Records (Unit 
Records Center) attempt to verify any of these alleged 
stressors.

Therefore, in order to fully and fairly adjudicate the 
veteran's claim, this case is REMANDED to the RO for the 
following action:

1.  The RO should contact the veteran and 
request that he provide specific details 
as to all stressful incidents in service 
that might be causally related to his 
current PTSD.  The veteran should be 
requested to provide, if possible, 
specific names of persons involved, 
places of the events, dates of the 
events, and any other relevant 
information.  He should also be requested 
to submit, if possible, affidavits from 
individuals with contemporaneous 
knowledge of the in-service events that 
he has described.  

2.  The RO should then review the claims 
file and make a list of all stressors 
alleged by the veteran.  The RO should 
send this list and copies of any 
supporting documents, including the 
veteran's DD 214 and DA 20, to the Unit 
Records Center, which should be requested 
to make efforts to verify any specific 
in-service events described by the 
veteran.  Results of the Unit Records 
Center's inquiries should be sent to the 
RO when available.

3.  The RO should then complete a report 
of any in-service events described by the 
veteran which were verified by the Unit 
Records Center.  If no such events were 
verified by the Unit Records Center, the 
RO should skip paragraph 4 and proceed to 
paragraph 5.  If at least one event is 
verified by the Unit Records Center, such 
event(s) should be detailed in the 
report, and the RO should proceed to 
paragraph 4.

4.  Then, the RO should afford the 
veteran a VA psychiatric examination to 
determine the nature, extent, and 
etiology of any current psychiatric 
disorders, including PTSD.  The examiner 
should be furnished with the veteran's 
claims file and requested to review the 
entire claims file in conjunction with 
the examination.  All tests and studies 
deemed necessary should be accomplished.  
In the examination report, the examiner 
should provide diagnoses for all 
psychiatric disorders noted upon 
examination.  If PTSD is among the 
diagnoses noted, the examiner should 
provide an opinion as to whether it is at 
least as likely as not that the 
incurrence of this disorder is related to 
a verified in-service stressor.  All 
opinions and conclusions expressed must 
be supported by a fully detailed 
rationale in a typewritten report.

5.  Then, the RO should readjudicate the 
veteran's claim of entitlement to service 
connection for PTSD.  If the 
determination of this claim remains 
adverse to the veteran, he and his 
representative should be furnished with a 
Supplemental Statement of the Case and 
given an opportunity to respond before 
the case is returned to the Board.

The purpose of this REMAND is to obtain further development 
and adjudication, and the Board intimates no opinion, either 
factual or legal, as to the ultimate outcome warranted in 
this case.  The veteran has the right to submit additional 
evidence and argument on this matter.  See generally 
Kutscherousky v. West, 12 Vet. App. 369 (1999).  However, no 
action is required on the part of the veteran until he is so 
notified by the RO.



________________________________
WARREN W. RICE, JR.
Member, Board of Veterans' Appeals


 



